EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan E. Coyle on 8/18/2021.

The application has been amended as follows: 
Amendments to the Claims
In claim 28, lines 4-5, the phrase “comprises at least one of hemangiomas, hypothyroidism, pruritus and diarrhea” has been amended to --comprises at least hemangiomas--;
In claim 28, line 2, the phrase “in a subject in need thereof” has been amended to --in a subject in need of a treatment of a cancer--
In claim 33, lines 1-2, the phrase “the subject is in need of a treatment of a cancer” has been amended to --the cancer is--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant has shown unexpected results in regards to the combination of the specific anti-PD-1 antibody with apatinib or a pharmaceutically acceptable salt thereof being able to reduce the incidence of anti-PD-1 antibody-associated adverse effect, capillary hemangioma, compared to when the PD-1 antibody was used alone (see page 11, lines 19-38 of the application as filed). 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643